                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                             Civil Action No. 5:21-CV-61-FL

PATRICK JOSEPH CAMPBELL, C.G.C. and               )
T.W.C.                                            )
                                                  )
                                                  )
                             Plaintiff,           )
vs.                                               )
                                                  )   ORDER GRANTING DEFENDANTS’
PATRICE GARLINGTON (IN HER                        )       MOTION TO SEAL DE
INDIVIDUAL and official CAPACITY);                )              12-2
NANCY BERSON (IN HER INDIVIDUAL and               )
official CAPACITY); and MARK EVERSON (IN          )
HIS INDIVIDUAL and official CAPACITY)             )
                                                  )
                                                  )
                             Defendants.          )


       For good cause shown, Defendants’ Motion to Seal DE 12-2 (DE 50) is hereby allowed

and the temporary seal is hereby permanent.



                            3rd day of ________,
       SO ORDERED, this the ____        June     2021




                                                       ___________________________
                                                       Louise W Flanagan
                                                       United States District Court Judge




                                              1
Respectfully submitted,

This the 27th day of May, 2021.

                                  YATES, MCLAMB & WEYHER, L.L.P.


                            By:   /s/ Madeleine M. Pfefferle
                                  Ryan M. Shuirman
                                  N.C. State Bar No.: 26746
                                  Madeleine M. Pfefferle
                                  N.C. State Bar No.: 50932
                                  Attorneys for Defendants
                                  Post Office Box 2889
                                  Raleigh, North Carolina 27602
                                  Telephone: (919) 835-0900
                                  Facsimile: (919) 835-0910
                                  rshuirman@ymwlaw.com
                                  mpfefferle@ymwlaw.com




                                    2
                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                             Civil Action No. 5:21-CV-61-FL

PATRICK JOSEPH CAMPBELL et al.,                      )
                                                     )
                             Plaintiffs,             )
vs.                                                  )       CERTIFICATE OF SERVICE
                                                     )
PATRICE GARLINGTON, et al.                           )
                                                     )
                               Defendants.           )

       I hereby certify that on May 27, 2021, I electronically filed the foregoing PROPOSED

ORDER GRANTING DEFENDANTS’ MOTION TO SEAL DE 12-2 the Clerk of Court Using

the CM/ECF System, which will send notification of such filing to the following CM/ECF

participants:

                                       J.T. Crook, Esq.
                                         Bailey Dixon
                                         PO Box 1351
                                   Raleigh, NC 27602-1351
                                     jcrook@bdixon.com

       I further certify that I deposited a file-stamped copy of the document in a sealed envelope

with the United States Postal Service with the postage fully prepaid to the following non-

CM/ECF participant addressed as follows:

                                      Patrick J. Campbell
                                      4602 Merendino St.
                                      Raleigh, NC 27606
                              patrickjcampbell2001@yahoo.com
                                        Pro Se Plaintiff




                                                3
      YATES, MCLAMB & WEYHER, L.L.P.


By:   /s/ Madeleine M. Pfefferle
      Ryan M. Shuirman
      N.C. State Bar No.: 26746
      Madeleine M. Pfefferle
      N.C. State Bar No.: 50932
      Attorneys for Defendants
      Post Office Box 2889
      Raleigh, North Carolina 27602
      Telephone: (919) 835-0900
      Facsimile: (919) 835-0910
      rshuirman@ymwlaw.com
      mpfefferle@ymwlaw.com




        4
